UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4646



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HECTOR CHAVEZ NARANJO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Walter D. Kelley, Jr., District
Judge. (CR-04-242)


Submitted:   September 22, 2006           Decided:   October 16, 2006


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Frances H. Pratt,
Research and Writing Attorney, Riley H. Ross, III, Assistant
Federal Public Defender, Norfolk, Virginia, for Appellant. Chuck
Rosenberg, United States Attorney, Joseph E. DePadilla, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Hector Naranjo pled guilty without the benefit of a plea

agreement to illegal reentry after having been deported following

a conviction for an aggravated felony, in violation of 8 U.S.C.

§§ 1326(a), (b)(2) (West 2000).          The district court sentenced

Naranjo   to   sixty-two   months’   imprisonment.   Naranjo   appeals,

contending the district court imposed an unreasonable sentence in

violation of United States v. Booker, 543 U.S. 220 (2005).

           After Booker, a sentencing court is no longer bound by

the sentencing range prescribed by the sentencing guidelines, which

are now advisory.    See United States v. Hughes, 401 F.3d 540, 546

(4th Cir. 2005). In determining a sentence post-Booker, sentencing

courts are required to calculate and consider the applicable

guideline range as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006).            Id.   We will affirm a

post-Booker sentence if it falls within the statutorily prescribed

range and is reasonable.      Id. at 546-47.     A sentence that falls

within the correctly determined guideline range is presumptively

reasonable.    United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006), cert. denied, 126 S. Ct. 2309 (2006).*




     *
      We reject Naranjo’s request to find that the presumption of
reasonableness discussed in Green violates Booker, as one panel of
the court may not overrule another panel. See Scotts Co. v. United
Indus. Corp., 315 F.3d 264, 271-72 n.2 (4th Cir. 2002).

                                 - 2 -
          Naranjo’s sentence was within the properly calculated

guideline range of 57 to 71 months’ imprisonment and was well

within the statutory maximum of twenty years’ imprisonment.   See 8

U.S.C. § 1326(b)(2) (West 2000).        Because the district court

appropriately treated the guidelines as advisory, and properly

calculated and considered the guideline range and the relevant

§ 3553(a) factors, including those enumerated by counsel, we find

the sentence reasonable.   See United States v. Montes-Pineda, 445

F.3d 375, 377-79 (4th Cir. 2006), petition for cert. filed (U.S.

July 21, 2006) (No. 06-5439).

          Accordingly, we affirm the district court’s judgment. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                                - 3 -